Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 03/04/22 is acknowledged. 

Status of Claims
Claims 1, 9-11, 13 and 17 are pending. 
In the Amendment filed on 02/07/22, claims 1, 9-11, 13 and 17 were amended, claims 3, 4 and 6 were cancelled, and no claims were added. (Claims 2, 5, 7, 8, 12, 14-16 and 18-20 were cancelled in previous papers.) 
Claims 1, 9-11, 13 and 17 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/22 has been entered.

Response to Arguments

Regarding the Examiner Comments 
The Examiner Comments are withdrawn in view of the claim amendments.
Regarding the claim objections
The claim objections are withdrawn in view of the claim amendments/cancellations.
Regarding the rejections under 35 U.S.C. 112
The previous rejections are withdrawn in view of the claim amendments/cancellations. Applicant's attention is directed to the instant rejections.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
The rejection is rendered moot and withdrawn in view of the cancellation of the claims that were rejected.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are not persuasive.
Applicant argues:
Bao also discloses that a ticket can be viewed as an attribute certificate issued by the ticket issuer. The ticket issuer has a public/private key pair (SK/PK). A message is signed by the ticket issuer. The ticket may include a message (M), signature (signSK(H(M)), PK, and the ticket issuer's name. H is a hash function. Bao discloses that using a hash function is not only for shortening the message (list) to be signed, but is also necessary from the security viewpoint. It makes the modification of a ticket into another valid ticket impossible. Thus, the formula disclosed by Bao clearly shows that the signature (signSK) is simply a hash function (H) applied to the message (M), and nothing more. 
Bao further describes that although the digital signature plays a key role, the disclosure does not generate any new algorithm or scheme for digital signatures. The system exploits available digital signature schemes like RSA signature schemes, DSA signature schemes, Schnorr signature scheme, ECDSA signature schemes, etc. Thus, Bao explicitly states that it is using a standard, existing system to generate the digital signature. 
Accordingly, Applicant submits that Bao does not describe or suggest at least the operation to "receive, via the communication interface, third data and a digital signature from the second data processing apparatus, the digital signature comprising an encrypted hash of a combination of the first data and the third data." The Office merely points to the disclosure of a digital signature in Bao as meeting this claim limitation. Bao, however, clearly describes a typical digital signature scheme, not a cryptographic hash of "first data (Client ID, payment, contents of negotiation)" and "third data (digital object)," as asserted by the Office on Page 16 of the Action. (Response, p. 10, bold and italics in original, underlining added)

The Office disagrees with Applicant's reasoning. 
First, contrary to Applicant's assertion, Bao's formula clearly shows that the signature is an encrypted hash of the message M, and nothing less. As per Bao, H is a hash function. Thus, the notation "H(M)" is a hash function applied to the message M. Clearly, the notation "sign_SK(H(M))" (i.e., Boa's digital signature) is not the same as the notation "H(M)" but is something more than merely "H(M)." Specifically, the notation "sign_SK(H(M))" indicates that the hash of M is encrypted with a key of the key pair SK/PK. Thus, the notation "sign_SK(H(M))" indicates that the digital signature is an encrypted hash of M. (Cp. Bao, 8, "Digital Signature": "A digital signature can only be generated by the private key owner(signer) [sic].") Further, M includes both the first data (client ID) and the third data (ticket data, i.e., M or a portion of M). (Per Bao, 9, since the ticket in question is an air ticket, it is not transferable, and since it is not transferable, it includes client (purchaser's) ID. Since the air ticket is issued to a particular purchaser and includes the purchaser's client ID, the ticket issuer must have obtained the client ID from the purchaser in order to issue the ticket.)
Second, contrary to Applicant's apparent implication, the fact that Bao uses standard, existing digital signature schemes does not indicate that the digital signature is not an encrypted hash. Rather, this fact indicates that the digital signature is an encrypted hash. See, e.g., the following: 
Irwin, 0027: 
The methods for verification of a Digital Signature Algorithm (DSA) signature based upon the signer's public key is well known in the art. In one embodiment, the terminal 16 would hash (mathematical summary) some data of the ticket 20, such as the date 32 and serial number 34. Then the first (private) key is used to encrypt the hash and the encrypted hash becomes a digital signature of the ticket 20. At the other end to authenticate the digital signature, the server 12 receives the authentication code and uses the terminal's 16 second (public) key to decrypt the message hash or summary. If the hashes match, the received authentication code is valid. (Emphasis added)

Lee, 0042:
… ticket asymmetric encrypting/ decrypting module 122 (e.g. RSA),") … (Emphasis added)

Kessler, 3.2, pp. 7-8:
Generic PKC [public-key cryptography, e.g., DSA, RSA] employs two keys that are mathematically related although knowledge of one key does not allow someone to easily determine the other key. One key is used to encrypt the plaintext and the other key is used to decrypt the ciphertext. (Emphasis added)

Thus, Applicant's arguments appear to contradict the basic fact that the use of private/public key cryptography involves encryption. To put it another way, Applicant's arguments appear to contradict the basic fact that a standard digital signature scheme, such as DSA or RSA, uses a key to perform encryption, and thus is verily defined as an encryption functionality. (As such, Applicant's arguments would appear to contradict Applicant's very own specification, see 0029-0030, 0037, 0046.)


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope 

Claims 10, 11 and 13 each depend from a cancelled claim. Accordingly, their scope is unclear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Design of Portable Mobile Devices Based E-Payment System and E-Ticketing System with Digital Signature"), hereafter Bao, in view of Van de Velde et al. (U.S. Patent Application Publication No. 2010/0252624 A1), hereafter Van de Velde.

Regarding Claim 1
Bao teaches:
a communication interface; (8, "Portable Mobile Device with Bluetooth," "The General Model of the System")
a processor coupled to the communication interface; and (8, "Portable Mobile Device with Bluetooth")
a storage medium having a plurality of records stored thereon, the storage medium storing computer-executable instructions that when executed by the processor, cause the processor to: (8, "Portable Mobile Device with Bluetooth")
transmit, by the communication interface, first data (Client ID, payment, contents of negotiation) indicative of a user of the first data processing apparatus (DOH) to a second data processing apparatus (DOI) via electromagnetic …; (8, "Portable Mobile Device with Bluetooth," 9, 1. "DOH requests for the digital object. This may include payment from DOH to DOI or some negotiation procedure.", 3. "E-Ticketing System")
… receive, via the communication interface, third data (digital object) and a digital signature from the second data processing apparatus, the digital signature (sign_SK(H(M))), comprising an encrypted (by private key) hash (H) of a combination of the first data (Client ID) and the third data (M or a portion thereof); (9, 2. "DOI … sends the digital object to DOH.", 3. "E-Ticketing System"; 8, "Digital Signature")
store the received third data and the digital signature in a predetermined record of the plurality of records stored on the storage medium; and (9, 3. "DOH stores the digital object to DOA."; 8, 2. "The General Model of the System")
after storing the third data and the digital signature, transmitting, via the communication interface, the first data, the third data, and the digital signature to a third data processing apparatus. (8, 2. "The General Model of the System"; 9, 5. "DOH sends the digital object to DOV for verification.", 3. "E-Ticketing System")
Bao does not explicitly disclose but Van de Velde teaches:
… induction (0053)
receive, from the second data processing apparatus via the communication interface, a command to generate second data; (Fig. 3, 314, 0070, CDA (elaborated at 0076-0078, see also Figs. 21-23): terminal 206 (second data processing apparatus) sends Generate AC (application cryptogram) command to card/electronic payment device (first data processing apparatus), or 0071, interrogation of electronic payment device (first data processing apparatus) by first terminal (second data processing apparatus) to obtain transaction counter, electronic payment device identifier, random number)
transmit, by the communication interface, the second data to the second data processing apparatus in response to the command; (Fig. 3, 314, 0070, CDA (elaborated at 0076-0078, see also Figs. 21-23): in response to Generate AC (application cryptogram) command,  card/electronic payment device (first data processing apparatus) sends back AC, or 0071, in response to interrogation by first terminal (second data processing apparatus), electronic payment device (first data processing apparatus) sends back requested transaction counter, electronic payment device identifier, random number)
following transmission of the second data, …; (0070, 0071, Fig. 3, 314, 318: following step 314 (see above), step 318 is performed, i.e., e-merchandise, i.e., ticket ("third data") is transferred from terminal 206 ("second data processing apparatus") to electronic payment device ("first data processing apparatus"), i.e., first data processing apparatus receives third data from second data processing apparatus)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bao's systems and methods for selling and verifying e-tickets, by incorporating therein Van de Velde's teachings pertaining to (1) NFC and (2) command/request-response exchanges of information between ticket seller and ticket buyer to ensure security prior to delivery of e-merchandise/e-ticket, because this (1) would increase applicability of Bao's systems and methods to a wider range of mobile devices and (2) would increase security of e-ticket selling and verification, such as preventing skimming. See Bao, 7-8, Van de Velde, 0068-0071. In addition, the combination is obvious also because it is a matter of (A) combining prior art elements according to known methods to yield predictable results; (C) use of known technique to improve similar devices (methods, or products) in the same way; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 9-11 and 13  
Bao in view of Van de Velde teaches the limitations of base claim 1 as set forth above. Bao further teaches:
said receiving the third data and the digital signature comprises receiving … the third data and the digital signature, … to store the third data and the digital signature in the storage medium as part of the predetermined record. (9, 2. "DOI … sends the digital object to DOH.", 3. "E-Ticketing System"; 8, "Digital Signature"; 9, 3. "DOH stores the digital object to DOA."; 8, 2. "The General Model of the System")
Bao does not explicitly disclose but Van de Velde teaches:
… an update record command (PutData command) including …, the update record command including a command ….(0085 note under broadest reasonable interpretation "update record command" is deemed taught by PutData command)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bao's systems and methods for selling and verifying e-tickets, by incorporating therein Van de Velde's teachings pertaining to update record/PutData storage commands, because Bao already teaches storing the ticket and digital signature but without providing complete implementation details and Van de Velde's teachings comprise implementation details to implement Bao's taught storing in a known prior art manner. See Bao, 9 (3.), Van de Velde, 0085. Thus, too, the combination is obvious because it is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A. 

Regarding Claim 17
Bao in view of Van de Velde teaches the limitations of base claim 1 as set forth above. Bao further teaches:  
wherein said received digital signature comprises information indicative of a validity of the third data. (8, "Digital Signature"; 9, "E-Ticketing System" - "Ticket")

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Kobayashi teaches purchase, redemption, verification, and security, using cryptography, of digital tickets, and Salvador 0279 and Masakazu teach an update record command for storing, in the context of ticket purchase/ verification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692